Mr. Chief Justice Quiñones
delivered the opinion of the court.
This is an appeal taken by Attorney Francisco G-. Descartes on behalf of the Bernal Estate, a corporation of the State of New Jersey, from a decision of the Registrar of Property of Ponce, refusing to admit a lease to record.
By public deed executed in the city of Ponce on October 23, 1906, before Attorney and Notary Francisco Gr. Descartes-, of said city, by José'Juan de los Reyes Usera y Seda, as the *101attorney in fact of William L. F. Simonpietri Birne y Dar-ton, according to the power of attorney conferred on him, together with others, by the latter executed in the said city of Ponce, before Notary José Ramón Becerra on May 28, 1903, by the second clause of which the attorneys in fact were authorized to lease the property of the principál “for the time, price, and under the conditions they might deem proper,” and Carmen Simonpietri y Becerra, in her own right, leased to the Bernal Estate of the State of New Jersey, represented by its attorney in fact, Antonio Catinchi y Consalvi, for a term of five years, subject to extension for five more at the will of the lessees, the sugar-cane plantation called “Barrancas and Monte G-rande,” formerly “Manuela,” belonging to William L. F. Simonpietri, with the exception of a small tract of 10 cuerdas called “Vega Rosa” belonging to the other party, Carmen Simonpietri y Becerra, said estate being situated in barrios Sabanetas, Machuelo Abajo and Ma-chuelo Arriba, in the municipal district of Ponce, having an area of 943.75 cuerdas, divided into a number of tracts described separately in the deed and afterwards as a whole or single estate. Upon presentation of this deed in the Registry of Property of Ponce for the record of the lease stipulated therein, the registrar refused to admit it to record on the grounds set forth by him in the decision appearing at the foot of said deed, which reads as follows:
‘ ‘ The record of the foregoing document is denied with reference to the estate belonging to William L. F. Simonpietri called Barrancas y Montegrande, on account of the following incurable defects: 1. Because of the confusion and obscurity observed in the description of the estate, it being stated that it is composed of four tracts of land, when, as a matter of fact, it consists of six, the boundaries whereof are set forth separately and, afterwards, those of the entire tract, while it does not appear that the tracts adjoin each other and have been grouped; and of this total area 916.78 cuerdas are leased, which are also bounded as a whole, while the register only shows the record of seven-eighths of the undivided whole of said tracts; and, in the second *102place, because tbe deed stipulates a lease for five years, subject to extension for five more, at the will of the lessee alone, so that the attorney in fact, José J. Usera, binds his principal to a lease for 10 years, without the special power of attorney required by section 1451 of the Civil Code having been conferred upon him by the latter; and, in lien of such record, a cautionary notice has been entered, to have effect during5 four months, at folio 41 of volume 59, of the Municipal Corporation of this city, estate No. 1563, duplicate, record letter A, wherein is set forth the curable defect of failure to establish that Carl Muller and Julius Bohsteat are the president and treasurer-secretary, respectively, of the Bernal Estate corporation; and the deed is recorded, with respect to the estate belonging to Carmen Simonpietri, at folio 60, of volume 112 of this municipality, estate No. 4980, fifth record, in which the said defect is also set forth. Ponce, January 15, 1907.”
Attorney Francisco G. Descartes took an appeal from this decision on behalf of the Bernal Estate corporation seeking the reversal thereof, and that an order Issue to the registrar to record the deed.
The Registrar of Property of Ponce was asked to present, in the furtherance, of justice, a certified cop3f of the record of the Estates of “Barrancas and Monte Grande,” formerly called “Manuela,” and the registrar did so, together with a certified copy of the description of said estate, as it appears from the record in the registry, which agrees with that inserted in the deed of lease involved in this appeal.
The contested grounds of the decision are accepted.
The decision of the Registrar of Property of Ponce is affirmed, and it is ordered that the documents presented be returned to him together with a certified copy of this decision, for the proper purposes.

Affirmed.

Justices Figueras, MacLeary and Wolf concurred.
Mr. Justice Hernández did not take part in the decision of this case.